Citation Nr: 0740947	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee disorder 
due to genu valgus.

2.  Entitlement to service connection for left knee disorder 
due to genu valgus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 2003 by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's right 
knee disorder is not a result of or was aggravated by any 
established event, injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's left 
knee disorder is not a result of or was aggravated by any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The veteran's left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2003 
and July 2003.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2003 and July 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

The Board observes that the veteran currently receives 
disability benefits from the Social Security Administration 
(SSA) and that no SSA records are of record.  However, the 
Board finds that remanding the claim for the SSA records 
would be futile, as in light of the service medical records 
and the results of the July 2003 VA examination, the material 
contained in the SSA records could not establish a nexus 
between any present knee disorder and any established event, 
injury, disease, or aggravation from active service.  The 
service medical records and July 2003 VA examination will be 
described in greater detail below.

The veteran stated in April 2006 that he has no further 
evidence to submit.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

However, congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries for which 
service connection can be granted. 38 C.F.R. § 3.303(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background

In this case, the veteran's March 1962 pre-induction physical 
report stated that the veteran's lower extremities were 
abnormal.  Specifically, the doctor noted mild genu valgum.  
A later pre-induction physical and actual induction physical 
did not note the genu valgum.  Shortly after the veteran 
entered active duty, the service records state that he 
experienced pain in his knees while running.  He could not 
stand at attention.  A military doctor recorded a diagnosis 
of congenital knock knee deformity.  In the veteran's 
separation physical, the examiner recorded bilateral genu 
valgum.

Private medical records from 2000 do not show treatment for 
the veteran's knees.  VA hospital records from 2002 to 2005 
do not show treatment for the veteran's knees.  

In January 2003, the veteran stated that while he was on 
active duty his knees deteriorated.  He also stated that in 
1984 he was traveling in a military convoy for National Guard 
summer training and injured his right ankle.  He said that he 
never recovered full mobility after that incident.

On VA examination in July 2003, the veteran's daughter 
explained to the examiner that the veteran had knee pains 
after suffering a stroke.  The veteran also indicated that he 
had injured his ankle in a military convoy in 1984.  He 
complained of pain in his knees and spasms in his legs.  He 
stated that walking caused flare-ups.  He used a cane but no 
crutches, brace, or corrective shoes.  No episodes of 
dislocation or recurrent subluxation were noted.  No 
inflammatory arthritis was observed.  The daughter stated 
that the veteran worked for many years as a construction 
plaster mason.  

On objective examination, the examiner observed that the 
veteran walked erect with no lists or tilt but with a very 
slight limp.  On passive flexion and extension there was a 
slight grading sensation but no clinking felt.  Extension of 
the knees was 0 degrees right and left, and normal was noted 
to be 0 degrees.  Flexion of the knee was 0 to 135 degrees 
right and 0 to 150 degrees left, and normal was noted to be 0 
to 145 degrees.  It was observed that there was no 
instability or the right or left knee to manual medial and 
lateral counter pressure.  Contemporaneous X-rays were 
reviewed, and the examiner stated that the veteran has a 
normal right and left knee with the exception of a tiny loose 
body in the left knee joint.

The veteran submitted an article that defines genu valgum.

Right Knee Analysis

Based upon the evidence of record, the Board finds the 
veteran's claimed right knee impairment was not incurred or 
aggravated a result of an established event, injury, or 
disease during active service.  The 1962 pre-induction 
physical documents the veteran's genu valgum as existing 
prior to his service.  A doctor noted during the veteran's 
service that his knee disorder was congenital.  The 
separation physical showed no evidence of aggravation.

As a congenital abnormality is not a disability for the 
purpose of VA disability compensation, there is no factual or 
legal basis to relate a congenital right knee impairment to 
service. 38 C.F.R. § 3.303(c).

The Board notes that the veteran claimed that he injured his 
right ankle in a military convoy in 1984.  Unfortunately, 
there is no medical documentation of this incident to support 
the veteran's assertions.  Additionally, the veteran's 
medical history as contained in the claims file contains no 
record of knee trouble.  In 2003, a VA medical examiner 
declared the veteran's right knee normal.  Without evidence 
of a current diagnosis of a right knee disorder, service 
connection cannot be granted.

The Board reviewed the article on genu valgum that the 
veteran submitted.  Unfortunately, the article is general in 
nature and does not specifically mention the veteran, and 
thus is of less probative value.

While the veteran may sincerely believe his claimed right 
knee impairment was incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Knee Analysis

Based upon the evidence of record, the Board finds the 
veteran's claimed left knee impairment was not incurred or 
aggravated a result of an established event, injury, or 
disease during active service.  The 1962 pre-induction 
physical documents the veteran's genu valgum as existing 
prior to his service.  A doctor noted during the veteran's 
service that his knee disorder was congenital.  The 
separation physical showed no evidence of aggravation.

As a congenital abnormality is not a disability for the 
purpose of VA disability compensation, there is no factual or 
legal basis to relate a congenital left knee impairment to 
service. 38 C.F.R. § 3.303(c).

Additionally, the veteran's medical history as contained in 
the claims file contains no record of knee trouble.  In 2003, 
a VA medical examiner declared the veteran's left knee normal 
except for a tiny loose body in the left knee joint.  Without 
evidence of a current diagnosis of a left knee disorder, 
service connection cannot be granted.

The Board reviewed the article on genu valgum that the 
veteran submitted.  Unfortunately, the article is general in 
nature and does not specifically mention the veteran, and 
thus is of less probative value.

While the veteran may sincerely believe his claimed left knee 
impairment was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for right knee disorder due 
to genu valgus is denied.

Entitlement to service connection for left knee disorder due 
to genu valgus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


